Case 2:20-cv-02286-TC-ADM Document 31 Filed 02/02/21 Page 1 of 4




                     In the United States District Court
                          for the District of Kansas
                                _____________

                             Case No. 2:20-cv-2286
                               _____________

                                SASCHA V. WEBB,

                                      Plaintiff

                                         v.

            WALMART, INC. d/b/a WALMART SUPERCENTER #3273,

                                     Defendant
                                _____________

                     MEMORANDUM AND ORDER

         Plaintiff Sascha V. Webb initiated this negligence claim against De-
     fendant Walmart, Inc., alleging that she was injured while shopping at
     Defendant’s Overland Park, Kansas, location. Doc. 1-1 at 5. Defend-
     ant removed to federal court, Doc. 1, and filed an answer, Doc. 3.
     Plaintiff now moves to strike certain affirmative defenses in Defend-
     ant’s Answer or, in the alternative, for a more definite statement. Doc.
     18. For the following reasons, the Motion is granted in part and denied
     in part.

                                       ***
         Fed. R. Civ. P. 12(f) allows a court to strike any portion from a
     pleading that is “redundant, immaterial, impertinent, or scandalous.”
     See also Burrell v. Armijo, 603 F.3d 825, 836 (10th Cir. 2010). District
     courts have “considerable” discretion when deciding motions to strike.
     See 21 Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1382
     (3d ed. 2020); see also Carson v. Golz, 829 F. App’x 853, 855 (10th Cir.
     2020); Durham v. Xerox Corp., 18 F.3d 836, 840 (10th Cir. 1994).

         1. Plaintiff first argues that she is entitled to relief because the
     “heightened pleading standard” derived from Bell Atlantic Corp. v.
     Twombly, 550 U.S. 554 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009),
     governs the evaluation of defenses and requires more specificity than




                                         1
Case 2:20-cv-02286-TC-ADM Document 31 Filed 02/02/21 Page 2 of 4




     Defendant provided. Doc. 18-1 at 3–4. Lower courts disagree as to
     whether the Twombly-Iqbal standard applies to answers, and there seems
     to be no controlling authority on the issue. The “better view is that the
     plausibility standard only applies to the pleading of affirmative claims
     for relief, given that these cases were interpreting the ‘showing’ lan-
     guage of [Fed. R. Civ. P.] 8(a)(2)—language that does not appear in
     Rule 8(b) or Rule 8(c).” Wright & Miller, supra, at § 1381.

          Consider the text of Rule 8. For a pleading to state a claim for
     relief, it must contain, among other things, “a short and plain statement
     of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. P.
     8(a)(2) (emphasis added). In contrast, a party offering its defenses or
     affirmative defenses need only “state” those defenses. Fed. R. Civ. P.
     8(b)(1)(A), (c)(1). Rule 8(c)(1), in particular, lists affirmative defenses,
     which reiterates the need to only state—not support or explain the ap-
     plicability of—those defenses in a particular case. This differing lan-
     guage suggests different standards apply. Falley v. Friends Univ., 787 F.
     Supp. 2d 1255, 1258 (D. Kan. 2011); accord Bennett v. Sprint Nextel Corp.,
     No. 09-2122-EFM, 2011 WL 4553055, at *1 (D. Kan. Sept. 29, 2011).

          The context of Twombly and Iqbal confirm these standards are not
     interchangeable. In each case, the Court considered only whether, un-
     der Rules 8(a) and 12(b), the complaint showed the pleader was entitled
     to relief. See Iqbal, 556 U.S. at 679; Twombly, 550 U.S. at 570. Neither
     considered what Rule 8(b) or (c) requires or suggested that all Rule 8
     claims are subject to a uniform standard. Indeed, there are good rea-
     sons supporting the different treatment of claims and defenses. See gen-
     erally Falley, 787 F. Supp. 2d at 1258–59; see also Steven S. Gensler &
     Lumen N. Mulligan, 1 Federal Rules of Civil Procedure, Rules & Commen-
     tary, Rule 8 (2020 ed.) (noting the textual difference between Rule 8(c)
     and Rule 8(a)(2) and adding that defendants usually have only 21 days
     to respond to a complaint unlike plaintiffs drafting a complaint).

        2. Plaintiff asserts that four defenses listed in Defendant’s Answer
     should be struck because they have been inadequately pled.

         a. Three defenses are adequately pled for purposes of this stage in
     the proceedings. For instance, Plaintiff complains that the Answer
     does not explain why Defendant believes Plaintiff’s state-court Peti-
     tion fails to state a claim upon which relief can be granted. Doc. 18-1
     at 2. But “[t]he rules do not require a party to plead every step of legal
     reasoning that may be raised in support of its affirmative defense; they
     only require a defendant to state in short and plain terms its defenses



                                              2
Case 2:20-cv-02286-TC-ADM Document 31 Filed 02/02/21 Page 3 of 4




     to a plaintiff’s claims.” See Cagle v. The James St. Grp., 400 F. App’x 348,
     355 (10th Cir. 2010). Defendant’s assertion that Plaintiff has not stated
     a claim satisfies that standard.

          Plaintiff’s attempt to strike two other defenses likewise fails. Spe-
     cifically, Plaintiff laments that she “does not know why she is being
     accused of failing to mitigate her damages or what independent and/or
     intervening act for which [Defendant] is not liable caused her injuries.”
     Doc. 18-1 at 5. But Defendant’s invocation of these well-known de-
     fenses is sufficient to state “in short and plain terms” its defenses. See
     Ross v. Sharpe One, Inc., No. 19-2293-KHV, 2019 WL 5188673, at *3
     (D. Kan. Oct. 15, 2019) (denying a motion to strike intervening-act
     and failure-to-mitigate defenses because “[e]ach of these assertions
     ‘state in short and plain terms’ [D]efendants’ defenses”); see also Cox v.
     Stone Ridge at Vinings, LLC, No. 1:12-CV-02633-AT, 2012 WL
     12931994, at *4 (N.D. Ga. Oct. 23, 2012) (finding Defendant need not
     plead facts alongside its defense that Plaintiff’s injuries were “caused
     by the superseding and intervening acts of third parties”); Brossart v.
     DIRECTTV, No. CIV. 11-786 DWF/JJK, 2011 WL 5374446, at *2
     (D. Minn. Nov. 4, 2011) (denying Plaintiff’s motion to strike Defend-
     ant’s failure-to-mitigate and intervening-act defenses because “the de-
     termination of the factual sufficiency of the asserted defenses was
     premature”).

         Plaintiff will be able to identify the factual and legal bases of the
     identified defenses. The Rules provide ample opportunity to (1) ex-
     plore the factual bases for these defenses, see Fed. R. Civ. P. 26–37, and
     (2) at the appropriate time, assert that there is insufficient support for
     them, see Fed. R. Civ. P. 56. As a result, Plaintiff cannot claim any prej-
     udice attributable to Defendant’s Answer. Cf. Wilhelm v. TLC Lawn
     Care, Inc., No. CIV.A. 07-2465-KHV, 2008 WL 474265, at *2 (D. Kan.
     Feb. 19, 2008) (denying motion to strike where prejudice not estab-
     lished); Abene v. Jaybar, LLC, 802 F. Supp. 2d 716, 724 (E.D. La. 2011)
     (same).

         b. One defense does fail as a matter of Kansas law. Plaintiff con-
     tends that Defendant’s invocation of Kansas’s statutory cap on non-
     economic damages fails because the Kansas Supreme Court held that
     the statute violated the Kansas Constitution. Doc. 18-1 at 6 (referring
     to Hilburn v. Enerpipe Ltd., 442 P.3d 509 (Kan. 2019)). Defendant does
     not disagree but suggests “the legislature and/or courts” might some-
     day revisit the issue. Doc. 20 at 6. Because Kansas law does not cur-
     rently recognize this defense, Plaintiff’s request to strike it is granted.



                                          3
Case 2:20-cv-02286-TC-ADM Document 31 Filed 02/02/21 Page 4 of 4




     See Wright & Miller, supra, at § 1381; see also Heller Fin., Inc. v. Midwhey
     Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989) (“[W]here . . . motions
     to strike remove unnecessary clutter from the case, they serve to expe-
     dite, not delay.”). If at some point Defendant establishes that Kansas
     law has changed, it may move to amend its Answer at that time. See
     Fed. R. Civ. P. 15.

                                        ***

          Plaintiff alternatively moves for Defendant to provide a more def-
     inite statement under Rule 12(e). Doc. 18-1 at 5. That relief is unwar-
     ranted. Even if Defendant’s Answer were “a pleading to which a re-
     sponsive pleading was allowed,” a motion for a more definite state-
     ment would only be appropriate if Defendant’s Answer were “so vague
     or ambiguous that the party cannot reasonably prepare a response.”
     Fed. R. Civ. P. 12(e). Plaintiff has not met that high threshold here. Cf.
     Williamson v. Owners Resort & Exch., 90 F. App’x 342, 343 (10th Cir.
     2004) (discussing a granted Rule 12(e) motion where the pleading at
     issue was “incomprehensible”).

                                        ***

         Plaintiff’s Motion (Doc. 18) is GRANTED in part and DENIED
     in part. Specifically, the motion to strike is granted with respect to the
     non-economic damage limitation but denied as to the defenses of fail-
     ure to state a claim, mitigation of damages, and independent/interven-
     ing acts. The motion for more definite statement is denied.

         IT IS SO ORDERED.



     Date: February 2, 2021                    /s/ Toby Crouse
                                               Toby Crouse
                                               United States District Judge




                                          4
